                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


STEPHANIE WATSON,
                                                     Case No. 16-14355
        Plaintiff,
v.                                                   Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

        Defendant.
                        /

                ORDER ACCEPTING THE MAGISTRATE JUDGE’S
             AUGUST 24, 2018 REPORT AND RECOMMENDATION [23]

     Pending before the Court is the magistrate judge’s August 24. 2018 report and

recommendation. (ECF No. 23.) The magistrate judge recommends that the Court deny

Plaintiff’s motion for attorney fees (ECF No. 19). (See id.) The Court is fully advised in

the premises and has reviewed the record and the pleadings.              Neither party filed

objections to the magistrate judge’s report and recommendation. “[T]he failure to object

to the magistrate judge’s report[] releases the Court from its duty to independently review

the matter.” Hall v. Rawal, 09-10933, 2012 WL 3639070, at *1 (E.D. Mich. Aug. 24, 2012)

(citation omitted).   The Court nevertheless agrees with the magistrate judge’s

recommendation. The Court therefore ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation, and DENIES Plaintiff’s motion for attorney fees.

     SO ORDERED.


                                          s/Nancy G. Edmunds
                                          Nancy G. Edmunds
                                          United States District Judge
                                            1
Dated: June 5, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 5, 2019, by electronic and/or ordinary mail.

                                        s/Lisa Bartlett
                                        Case Manager




                                           2
